Citation Nr: 1008022	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was certified to the 
Board by the Pittsburgh, Pennsylvania RO.

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

Low back pain has not been manifested by forward flexion of 
the thoracolumbar spine less than 61 degrees; by a combined 
range of motion of the thoracolumbar spine less than 121 
degrees, or by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in March 2006 and September 2008 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  He was provided of 
notice of the specific rating criteria for the spine in the 
September 2008 letter and how effective dates and disability 
evaluations are determined.  The claim was readjudicated in 
December 2008.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, such as VA treatment records, and, as 
warranted by law, affording VA examinations.  The Board 
remanded the claim in August 2009 to provide the Veteran with 
a more recent examination.  The Veteran was also provided 
with a hearing before the Board in March 2009.  At the 
hearing, the undersigned agreed to leave the file open for 30 
days to allow the Veteran to submit additional evidence.  No 
additional evidence from the Veteran was submitted.  

The Board notes that a VA treatment record indicates the 
Veteran reported he had been receiving supplemental security 
income benefits since 1989.  See February 23, 2007, VA 
treatment record.  The issue on appeal is a claim for 
increase, and records dating from an award issued 20 years 
ago are not relevant to increased-rating claims filed in 
2006.  The "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.  In 
connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The Board finds that Social Security Administration records 
from 20 years ago are not relevant to the current claim.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Analysis

At the March 2009 hearing before the undersigned, the Veteran 
testified he was being treated by VA for his low back pain.  
The Veteran described having numbness in his legs, which he 
stated would shoot up into his back and buttocks.  He stated 
he was in constant pain and had difficulty walking.  The 
Veteran stated sometimes he would have to lay in bed an extra 
25 to 30 minutes because of pain.  His representative 
described these episodes as "incapacitating episodes."  The 
Veteran stated his pain could be alleviated by over-the-
counter medication.  He also testified that he had missed a 
couple of days of work in July 2009 because of his back pain.  

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 
2000).

Service connection for low back pain was granted in an August 
1979 rating decision and assigned a noncompensable 
evaluation.  In a June 2005 rating decision, the RO granted a 
10 percent disability evaluation for the low back pain.  The 
Veteran filed his current claim for increase in February 
2006.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2009). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

The Veteran's low back pain is evaluated under Diagnostic 
Code 5237.  A general rating formula evaluates diseases and 
injuries of the spine.  These criteria are controlling 
regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 20 percent evaluation is also 
warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 
10 percent for low back pain.  In order to warrant a rating 
in excess of 10 percent, the evidence must show that the 
Veteran's low back pain is productive of limitation of 
forward flexion of the thoracolumbar spine between 30 and 
60 degrees or a combined evaluation of 120 degrees or less.  
The Veteran's flexion has been, at worst, 85 degrees, and his 
combined range of motion has been, at worst, 240 degrees.  
For example, in April 2005, his flexion was 90 degrees and 
his combined range of motion was 240 degrees.  See April 2005 
VA examination report.  In March 2006, his flexion was 
90 degrees and his combined range of motion was 245 degrees.  
See March 2006 VA examination report.  In December 2006, an 
examiner stated the Veteran's flexion was "full."  See 
December 2006 VA treatment record.  In October 2009, his 
flexion was 85 degrees and his combined range of motion was 
240 degrees.  See October 2009 VA examination report.  None 
of the findings regarding a loss of forward thoracolumbar 
flexion or a loss of combined range of motion meet the 
criteria needed for a 20 percent evaluation under Diagnostic 
Code 5237.

Additionally, there is no competent evidence that the Veteran 
has muscle spasm or guarding that has resulted in an abnormal 
gait or abnormal spinal contour.  In fact, there is evidence 
to the contrary.  In April 2005, the examiner noted that 
there were no spasms.  See April 2005 VA examination report.  
In October 2009, the examiner stated there were neither 
spasms nor guarding and the Veteran's posture was normal.  
See October 2009 VA examination report.  The examiner added 
that lumbar lordosis and thoracic kyphosis were maintained 
without deformity.  Thus, the veteran does not meet the 
criteria to warrant a 20 percent evaluation based upon this 
criteria.

The Veteran has been diagnosed with degenerative disc 
disease, but the Veteran's service-connected disability is 
"low back pain."  In other words, the appellant is not 
service connected for lumbar degenerative disc disease.  
Nevertheless, even assuming arguendo that the degenerative 
disc disease is service connected, it does not impact the 
Veteran's disability evaluation.  In the October 2009 VA 
examination report, the examiner stated he attributed the 
Veteran's "small loss of range of motion to his degenerative 
disk disease at L5-S1."  

The evidence shows that the Veteran does not have objective 
neurological pathology associated with his service connected 
low back pain.  In December 2006, the examiner noted that 
neurological evaluation revealed sensation was intact to 
light touch.  See December 2006 VA treatment record.  In 
October 2009, the examiner stated that neurological 
examination was normal.  The Veteran had intact sensation to 
light touch throughout the bilateral lower extremities from 
L1 to S2, bilaterally.  He had 5/5 lower extremity muscle 
strength, and reflexes were equal and symmetrical, 
bilaterally.  This examiner noted that while the Veteran had 
degenerative disc disease of the lumbar spine, he did not 
have intervertebral disc syndrome.  There is no competent 
evidence to refute this clinical finding of no intervertebral 
disc syndrome.

The Board is aware that the Veteran reported numbness in his 
lower extremities at the March 2009 Board hearing; however, 
no medical professional has found corroborating clinical 
evidence of neurological pathology that is associated with 
the service connected low back pain.  Objective evidence of 
service connected pathology is required to be awarded a 
separate evaluation for a neurological disability.  
Additionally, the Veteran has been inconsistent with his 
reports of radiculopathy.  In April 2005, he reported pain 
going into his buttocks.  See April 2005 VA examination 
report.  In March 2006, he denied pain going into his 
buttocks at the present time and previously.  See March 2006 
VA examination report (stating, "Although the last exam 
reports the pain usually starts in the small of his lower 
back and will travel into his buttocks to the bottom of his 
buttocks, he denies that that was occurring at the time and 
reports that it was always his right hip pain.).  The 
evidence shows that the Veteran has reported right hip pain 
during the appeal, which the October 2009 examiner found was 
the result of age related arthritis.  Thus, right hip pain is 
not a service-connected disability.
 
In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain), the evidence of record does not 
establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not 
contemplated by the current 10 percent evaluation.  See April 
2005, March 2006, and October 2009 VA examination reports.  
Moreover, it bears repeating that under the regulation the 
general rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

The symptoms presented by the Veteran's low back pain are 
fully contemplated by the rating schedule.  In fact, the 
Veteran's flexion and combined range of motion fall squarely 
into the 10 percent evaluation.  There is no evidence his 
disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence throughout the appeal that the Veteran's low back 
pain necessitated frequent hospitalization, or has caused a 
marked interference with employment.  At noted above, at the 
March 2009 hearing, the Veteran stated he had missed a couple 
of days of work in July 2009.  This cannot be deemed "marked 
interference" with employment and is contemplated by the 
10 percent evaluation.  38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.").  Thus, the Board finds 
no evidence warranting a referral of this claim for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008).

As such, entitlement to an evaluation in excess of 10 percent 
for low back pain is denied.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Hart.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back pain is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


